The opinion of the Court was delivered by
Tilghman C. J.
The plaintiff in this cause having made an affidavit which was insufficient, now offers a supplemental affidavit. That is against the practice of this Court, and therefore cannot be admitted. In this respect, we follow the practice of the Court of King’s Bench, because we think it better adapted to produce certainty, and avoid the temptation to perjury, than the practice of the Common Pleas, by which supplemental affidavits are admitted. There are in*549stances in which such affidavits have been received, and the case of Sims v. Hampton is one of them. But in that case there was no objection on the part of the defendant; and if the other cases were investigated, it is presumed, that they would be found to have been received on the same principle. There are special reasons why this Court should not relax its practice. All the Judges are frequently absent from the city, engaged in Courts held at a great distance. Advantage has often been taken of this circumstance, to hold defendants to excessive bail. It is but reasonable, therefore, that the plaintiff, when cited, should at once make out a sufficient cause. The circumstance of this case being a foreign attachment, in which the goods are detained, without touching the body, we do not think a sufficient cause for a difference of practice. A detention of goods may not be so grievous, as imprisonment of the body, but there are cases in which it may do great injury, and even be ruinous to the defendant. It is the opinion of the Court, therefore, that the supplemental affidavit should not be received.
Attachment dissolved.